852 F.2d 1292
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sharon E. RUNYON, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3137.
United States Court of Appeals, Federal Circuit.
June 9, 1988.

Before BISSELL, MAYER and MICHEL, Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (Board), Docket No. PH08318710297, affirming the Office of Personnel Management's (OPM) reconsideration decision that Sharon B. Runyon was no longer entitled to a disability retirement annuity, is affirmed.

OPINION

2
The Board properly concluded that Runyon failed to demonstrate by a preponderance of the evidence that she was entitled to continue receiving disability benefits under 5 U.S.C. Sec. 8337 (1982 & Supp.  IV 1986).  Runyon appears to contend that before OPM could terminate her benefits, it had to prove that she was no longer disabled.  This contention is without merit.  Our cases have uniformly held that the burden of proving a disability is properly placed on the party asserting the claim.   Cheeseman v. Office of Personnel Mgt., 791 F.2d 138, 140-41 (Fed.Cir.1986), cert. denied, 107 S. Ct. 891 (1987);  Lindahl v. Office of Personnel Mgt., 776 F.2d 276 (Fed.Cir.1985).


3
Runyon further challenged the OPM decision by introducing evidence of post-retirement medical ailments.  However, such evidence is not pertinent to the issue of Runyon's recovery from the disability that originally formed the basis of her retirement.   See Reid v. Office of Personnel Mgt., 26 M.S.P.R. 140, 141 n.  (1985).  Furthermore, we may not review the factual underpinnings of disability determinations.   Lindahl v. Office of Personnel Mgt., 470 U.S. 768, 791 (1985).